COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-073-CV
 
 
PAULINE 
COMPTON WIGGERS                                                APPELLANT
  
V.
 
JACK 
WIGGERS                                                                       APPELLEE
 
 
----------
FROM 
THE 325TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion For Voluntary Dismissal.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
July 29, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.